PATTERSON, Acting Chief Judge.
Jimmy MeKnight appeals from the fifteen-year sentence imposed upon him following the revocation of his community control. We affirm the revocation and the sentence imposed, but remand for the entry of a written order.
The trial court specifically stated on the record that MeKnight violated conditions 3, 9, and 10; however, it failed to enter a written order. Therefore, we remand for the entry of a written order that conforms to the oral pronouncement. See Green v. State, 709 So.2d 1390 (Fla. 2d DCA 1998); Thames v. State, 709 So.2d 650 (Fla. 2d DCA 1998); Remich v. State, 696 So.2d 1270 (Fla. 2d DCA 1997).
We do not reach McKnight’s argument that he received ineffective assistance of counsel. This issue must be raised in a postconviction motion under Florida Rule of Criminal Procedure 3.850.
Affirmed in part; remanded for entry of a written order.
BLUE and GREEN, JJ., Concur.